DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Throughout the specification the phrase “ones of the current values”.  It is not clear if the applicant intended to recite - - one of the current values- -  or - - at least two- - .  Clarification or amendment is required.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-13 are directed to a method  and claims 14-20 are directed to an apparatus.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claim 1  recites the abstract limitations  including: determining a proportional gain and an integral gain and updated the integral gain in real time utilizer current values of drilling parameters. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes. Nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. Though not explicitly recited, the mere recitation of a generic computer does  would not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea.

Claim 14 recites the abstract limitations of determining a proportional gain and an integral gain and updated the integral gain in real time utilizer current values of drilling parameters.  These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes. More specifically, other than reciting “a processing system comprising a processor and a memory storing an executable computer program code” that are   executed by the processor nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of a generic computer does not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in step 2A Prong Two. In step 2A Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 1 recites the limitation of commencing the drilling operation which amounts to mere pre solution activity.   Claim 1 also recites the limitations of  during the drilling operation and utilizing current values of drilling parameters that change with respect to time. These limitations merely confines the use of the abstract idea to a particular technical field of use and this fails to add an inventive concept to the claim. Affinity Labs of Texas v. DirecTV, LLC,838 F.3d at 1259, 120 USPQ2d at 1204.  Claim 1 further recites limitation “to be utilized by a PI controller of an autodriller controlling operation of equipment to be utilized for a drilling operation to drill a borehole into a subterranean formation”. The utilization  itself does not necessarily occur (i.e. to be utilized identifies intent but not an action in of itself), and thus merely acts link the abstract idea to a particular field of use. Accordingly, in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Additionally respect to claim  1, the limitation(s) lack a explicit recitation of a machine, let alone a recitation which creates a substantial tie so as to impose meaningful limitations on the claims scope.  Accordingly, the identified abstract concepts can be processed entirely manually.
Claim 14 recites a processing system comprising a processor and a memory storing an executable computer program code which are generic computer components that  are recited at a high level of generality, and, as applied, are  tools used in their ordinary capacity to perform operations of claim 14 and therefore amounts to “apply it.”   The claimed computer components are recited at a high level of generality and are merely invoked as tool to perform the abstract idea. 
Claim 14 also recites the limitation of during the drilling operation which merely confines the use of the abstract idea to a particular technical field of use and this fails to add an inventive concept to the claim. 838 F.3d at 1259, 120 USPQ2d at 1204.  Claim 14 further recites limitation “to be utilized by a PI controller of an autodriller controlling operation of equipment to be utilized for a drilling operation to drill a borehole into a subterranean formation”. The utilization  itself does not necessarily occur (i.e. to be utilized identifies intent but not an action in of itself), and thus merely acts link the abstract idea to a particular field of use. Accordingly, in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

If the additional elements do not integrate the exception into a practical application in step 2A Prong Two, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
Referring to claim 1, as discussed above ,  the limitations of commencing the drilling operation is mere insignificant pre solution activity.   Sugiura 20130341091 discloses that drilling operation is well known and conventional (see paragraph 0012) . The limitations of during the drilling operation and utilizing current values of drilling parameters that change with respect to time merely confines the use of the abstract idea to a particular technical field of use and this fails to add an inventive concept to the claim. Thus, even when viewed as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea.  
As discussed above, with respect to claims 14,  the additional elements ( a processing system comprising a processor and a memory storing an executable computer program code) amount to mere tools to perform the abstract idea. Similarly, recitation of computing components for executing the method of claim 14, if recited, would amount to mere tools to perform the abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Additionally, as discussed above the limitation of during the drilling operation and utilizing current values of drilling parameters that change with respect to time merely confines the use of the abstract idea to a particular technical field of use and this fails to add an inventive concept to the claim. Thus, even when viewed as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea.  

Claim 2, further recites the limitations of updating the proportional gain in real-time which covers performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  Thus the claim recites an abstract idea. The additional limitations of during the drilling operation and utilizing current values of drilling parameters that change with respect to time merely confines the use of the abstract idea to a particular technical field of use and this fails to add an inventive concept to the claim. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 3 further recites the limitations of determining the integral gain utilizes the determined proportional gain and determining in real time an optimal time constant. which covers performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  Thus the claim recites an abstract idea. The additional limitations of during the drilling operation and utilizing current values of drilling parameters that change with respect to time merely confines the use of the abstract idea to a particular technical field of use and this fails to add an inventive concept to the claim. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claims 4-7 further recites the limitations of updated is performed on a predetermined or user input schedule merely narrows the previously recited abstract idea limitations. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 8 further recites the limitations of determining  a ΔP integral gain and  determining time constant based on current values of drilling parameters cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  Thus the claim recites an abstract idea. As stated above in refence to claim 1, the PI controller is not positively recited only  as “to be utilized”.  The utilization  itself does not necessarily occur (i.e. to be utilized identifies intent but not an action in of itself), and thus merely acts link the abstract idea to a particular field of use.   For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 9 further recites the limitations of determining a ΔP proportional gain based on current values of the drilling parameters   which cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  Thus the claim recites an abstract idea.. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 10 further recites the limitations of  determining a WOB integral gain and  determining time constant based on current values of drilling parameters which cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  Thus the claim recites an abstract idea.. As stated above in refence to claim 1, the PI controller is not positively recited only  as “to be utilized”.  The utilization  itself does not necessarily occur (i.e. to be utilized identifies intent but not an action in of itself), and thus merely acts link the abstract idea to a particular field of use.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 11 further recites the limitations of  determining  a WOB proportional gain based on current values of the drilling parameters  which covers performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  Thus the claim recites an abstract idea.. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 12 further recites the limitations of determining in real time a ΔP integral gain, determining   in real time a WOB integral gain, determining a ΔP time constant, determining a WOB time constant which covers performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  Thus the claim recites an abstract idea. As stated above in refence to claim 1, the PI controller is not positively recited only  as “to be utilized”.  The utilization  itself does not necessarily occur (i.e. to be utilized identifies intent but not an action in of itself), and thus merely acts link the abstract idea to a particular field of use.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 13 further recites the limitations of determining in real time a ΔP proportional gain, determining   in real time a WOB proportional gain, which covers performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  Thus the claim recites an abstract idea.. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 15, further recites the limitations of updating the proportional gain in real-time cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  Thus the claim recites an abstract idea. The additional limitations of during the drilling operation and utilizing current values of drilling parameters that change with respect to time merely confines the use of the abstract idea to a particular technical field of use and this fails to add an inventive concept to the claim. For the reasons described above with respect to claim 14, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 16 further recites the limitations of determining the integral gain utilizes the determined proportional gain and determining in real time an optimal time constant. which covers performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  Thus the claim recites an abstract idea. The additional limitations of during the drilling operation and utilizing current values of drilling parameters that change with respect to time merely confines the use of the abstract idea to a particular technical field of use and this fails to add an inventive concept to the claim. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 17 further recites the limitations of determining  a ΔP integral gain and  determining time constant based on current values of drilling parameters cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  Thus the claim recites an abstract idea. As stated above in refence to claim 14, the PI controller is not positively recited only  as “to be utilized”.  The utilization  itself does not necessarily occur (i.e. to be utilized identifies intent but not an action in of itself), and thus merely acts link the abstract idea to a particular field of use.  For the reasons described above with respect to claim 14, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 18, further recites the limitations of determining a ΔP proportional gain based on current values of the drilling parameters   which cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  Thus the claim recites an abstract idea.. For the reasons described above with respect to claim 14, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 19 further recites the limitations of  determining a WOB integral gain and  determining time constant based on current values of drilling parameters which cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  Thus the claim recites an abstract idea. As stated above in refence to claim 14, the PI controller is not positively recited only  as “to be utilized”.  The utilization  itself does not necessarily occur (i.e. to be utilized identifies intent but not an action in of itself), and thus merely acts link the abstract idea to a particular field of use.  For the reasons described above with respect to claim 14, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 20 further recites the limitations of  determining  a WOB proportional gain based on current values of the drilling parameters  which covers performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  Thus the claim recites an abstract idea.. For the reasons described above with respect to claim 14, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13,17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 6, the applicant recites the phrase “ones of the current values”.  It is not clear if the applicant intended to recite - - one of the current values- -  or - - at least two- - .  Clarification or amendment is required.  For the sake of examination, the examiner will assume that the applicant intended to recite - - one of the current    values- -.  The same indefiniteness applies to claims 9-13 and 17-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,7,14-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Badkoubeh 20160138382.
Referring to claim 1, Badkoubeh discloses  a method comprising: determining a proportional gain and an integral gain (see paragraph 0015) each to be utilized by a PI controller of an autodriller controlling operation of equipment to be utilized for a drilling operation to drill a borehole into a subterranean formation; commencing the drilling operation ( see fig. 1, drilling operation is begun ) ; and during the drilling operation, updating the integral gain in real-time utilizing current values of drilling parameters that change with respect to time (see claim 16, integral gain is updated based on toque values of the drive system).
Referring to claims 2 and 15, Badkoubeh discloses updating the proportional gain in real-time utilizing the current values of at least one of the drilling parameters (see claim 16, proportional gain is updated based on toque values).
Referring to claims 3 and 16, Badkoubeh discloses determining the integral gain utilizes the determined proportional gain and comprises determining in real-time an optimal time constant. ( see paragraph 0041,equation 29  the relation between proportional gain and integral gain can are can be   based a time constant, and on page 6, col 2, lines 7-8, proportional gain and integral gain ca be determined using equations 28 and 29, equation 28 solves for proportional gain than time constant in equation 29 must be known to be able to determine the integral gain.)
Referring to claim 4, Badkoubeh discloses the updating is performed on a predetermined and/or user- input schedule (see figure 3, and paragraph 0043, when  stick slip index is above a threshold then gain are updated).
Referring to claim 7, Badkoubeh discloses the schedule corresponds to when a change above a threshold amount is detected (see figure 3, and paragraph 0043, when  stick slip index is above a threshold then gain are updated).
Referring to claim 14, Badkoubeh discloses  an apparatus comprising: a processing system comprising a processor (12, see paragraph 0023) and a memory (see fig. 2, at 86) storing an executable computer program code that, when executed by the processor: determines a proportional gain and an integral gain  (see paragraph 0015) each to be utilized by a PI controller of an autodriller controlling operation of equipment to be utilized for a drilling operation to drill a borehole into a subterranean formation; and during the drilling operation, updates the integral gain in real-time utilizing current values of drilling parameters that change with respect to time ((see claim 16, integral gain is updated based on toque values of the drive system).


Claim(s) 1-2,4,6,14,15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sugiura 20150167392.
Referring to claim 1, Sugiura discloses  a method comprising: determining a proportional gain and an integral gain (see paragraph 0084 gain for medium ROP) each to be utilized by a PI controller of an autodriller controlling operation of equipment to be utilized for a drilling operation to drill a borehole into a subterranean formation; commencing the drilling operation ( see paragraph 0084, the adjustments are done during active drilling ) ; and during the drilling operation, updating the integral gain in real-time utilizing current values of drilling parameters that change with respect to time (see paragraph 0084 adjust must are made to integral and proportional gain based on ROP).
Referring to claims 2 and 15, Sugiura discloses updating the proportional gain in real-time utilizing the current values of at least one of the drilling parameters (see paragraph 0084 adjust must are made to integral and proportional gain based on ROP).
Referring to claim 4, Sugiura discloses the updating is performed on a predetermined and/or user- input schedule (see paragraph 0084 adjustments are made on the classified ROP range).
Referring to claim 6, Sugiura discloses the schedule is at action-based intervals ( adjustments are made based on what the ROP range is)
Referring to claim 14, Sugiura discloses  an apparatus comprising: a processing system comprising a processor (see paragraph 0085) and a memory (see paragraph 0085) storing an executable computer program code that, when executed by the processor: determines a proportional gain and an integral gain  (see paragraph 0084 gain for medium ROP) each to be utilized by a PI controller of an autodriller controlling operation of equipment to be utilized for a drilling operation to drill a borehole into a subterranean formation; and during the drilling operation, updates the integral gain in real-time utilizing current values of drilling parameters that change with respect to time (see paragraph 0084 adjust must are made to integral and proportional gain based on ROP).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura 20150167392.
Referring to claim 5, Sugiura does not specifically disclose the schedule is a regular time intervals.  However, it would be obvious to update the interval gain on regular time intervals in order to ensure efficient drilling.  Therefore it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Sugiura to update the interval gain on regular time intervals in order to ensure efficient drilling.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badkoubeh 20160138382.
Referring to claim 5, Badkoubeh does not specifically disclose the schedule is a regular time intervals.  However, it would be obvious to update the interval gain on regular time intervals in order to ensure efficient drilling.  Therefore it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Badkoubeh to update the interval gain on regular time intervals in order to ensure efficient drilling
.
Claim(s) 8,10,12,17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badkoubeh 20160138382 in view of Astrid et al.  20150252664.
 Referring to claims 8 and 17, Badkoubeh  disclose that integral gain can be determined by based on proportional gain and a time constant (see paragraph 0041,equation 29  the relation between proportional gain and integral gain can are can be   based a time constant, and on page 6, col 2, lines 7-8, proportional gain and integral gain ca be determined using equations 28 and 29 ). Badkoubeh  does not disclose determining a ΔP integral gain or how the time constant is determined.  Astrid teaches that the an integral gain can be determined by based on proportional gain and a time constant (see paragraph 0044  Kc/T1 is integral gain  where Kc is proportional gain and T1 in integral time constant). This is the same equation used by Badkoubeh to show the relationship between proportional gain and integral gain.   Astrid further teaches  (see paragraph 0064, equation 11) an equation for determining T1 is T1= C5Ƭ+C6  where Ƭ can be determined based on WOB, ROP, and physical parameters of the drillstring (see equation 7 in paragraph 0053 and paragraph 0054).  Therefore, T1 can be determined based on WOB, ROP, and physical parameters of the drillstring.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method and system disclosed by Badkoubeh to use the equations as taught by Astrid to determine a time constant based on WOB and ROP and thus use the determined time constant  to determine the Δ integral gain as  it would be advantageous to use a known method to calculate the time constant for the integral gain equation.
Referring to claims 10 and 19, Badkoubeh  disclose that integral gain can be determined by based on proportional gain and a time constant (see paragraph 0041,equation 29  the relation between proportional gain and integral gain can are can be   based a time constant, and on page 6, col 2, lines 7-8, proportional gain and integral gain ca be determined using equations 28 and 29 ). Badkoubeh   does not disclose determining a WOB integral gain or how the time constant is determined.  Astrid teaches that the an integral gain can be determined by based on proportional gain and a time constant (see paragraph 0044  Kc/T1 is integral gain  where Kc is proportional gain and T1 in integral time constant). This is the same equation used by Badkoubeh to show the relationship between proportional gain and integral gain.   Astrid further teaches  (see paragraph 0064, equation 11) an equation for determining T1 is T1= C5Ƭ+C6  where Ƭ can be determined based on WOB, ROP, and physical parameters of the drillstring (see equation 7 in paragraph 0053 and paragraph 0054).  Therefore, T1 can be determined based on WOB, ROP, and physical parameters of the drillstring.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Badkoubeh to use the equations as taught by Astrid to determine a time constant based on WOB and ROP and thus use the determined time constant  to determine the WOB integral gain as it would be advantageous to use a known method to calculate the time constant for the integral gain equation.
Referring to claim 12, Badkoubeh  disclose that integral gain can be determined by based on proportional gain and a time constant (see paragraph 0041,equation 29  the relation between proportional gain and integral gain can are can be   based a time constant, and on page 6, col 2, lines 7-8, proportional gain and integral gain ca be determined using equations 28 and 29 ). Badkoubeh does not disclose determining a ΔP integral gain, WOB integral gain or  how the time constant is determined. Astrid teaches that the an integral gain can be determined by based on proportional gain and a time constant (see paragraph 0044  Kc/T1 is integral gain  where Kc is proportional gain and T1 in integral time constant). This is the same equation used by Badkoubeh to show the relationship between proportional gain and integral gain.   Astrid further teaches  (see paragraph 0064, equation 11) an equation for determining T1 is T1= C5Ƭ+C6  where Ƭ can be determined based on WOB, ROP, and physical parameters of the drillstring (see equation 7 in paragraph 0053 and paragraph 0054).  Therefore, T1 can be determined based on WOB, ROP, and physical parameters of the drillstring.  As such T1 can be a ΔP time constant or a WOB time constant.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method and system disclosed by Badkoubeh to use the equations as taught by Astrid to determine a ΔP time constant or a WOB time constant based on WOB and ROP and thus use the determined time constant  to determine the Δ integral gain  and WOB integral gain as  it would be advantageous to use a known method to calculate the time constant for the integral gain equation.


Claim(s) 8-13,17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura 20150167392 in view of Astrid et al.  20150252664
Referring to claim 8 and 17, Sugiura does not disclose  determining a ΔP integral gain or a time constant.  Astrid teaching another known method for determining integral gain based on a time constant (see paragraph 0044  Kc/T1 is integral gain  where Kc is proportional gain and T1 in integral time constant). Astrid further teaches  (see paragraph 0064, equation 11) an equation for determining T1 is T1= C5Ƭ+C6  where Ƭ can be determined based on WOB, ROP, and physical parameters of the drillstring (see equation 7 in paragraph 0053 and paragraph 0054).  Therefore, T1 can be determined based on WOB, ROP, and physical parameters of the drillstring.  As both Sugiura and Astrid teach equations to solve the integral gain, it would be obvious to substitute one equation for another.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system and method disclosed by Sugiura to determine the ΔP integral gain based on a time constant and proportion gain  as taught by Astrid because it would be obvious to substitute one equation to solve the integral gain for another.
Referring to claim 9 and 18, Sugiura as modified,  discloses determining a ΔP proportional gain in real-time based on ones of the current values of the drilling parameters, including: the ROP (see paragraph 0084 gain is determined for Medium ROP); and determining the ΔP integral gain is based on the time constant and the ΔP proportional gain (Astrid teaches integral is based on proportional gain and  a time constant, see equation in paragraph 44) .
Referring to claim 10 and 19, Sugiura does not disclose  determining a WOB integral gain or a time constant.  Astrid teaching another known method for determining integral gain based on a time constant (see paragraph 0044  Kc/T1 is integral gain  where Kc is proportional gain and T1 in integral time constant). Astrid further teaches  (see paragraph 0064, equation 11) an equation for determining T1 is T1= C5Ƭ+C6  where Ƭ can be determined based on WOB, ROP, and physical parameters of the drillstring (see equation 7 in paragraph 0053 and paragraph 0054).  Therefore, T1 can be determined based on WOB, ROP, and physical parameters of the drillstring.  As both Sugiura and Astrid teach equations to solve the integral gain, it would be obvious to substitute one equation for another.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system and method disclosed by Sugiura to determine the WOB integral gain based on a time constant and proportional gain  as taught by Astrid because it would be obvious it would be obvious to substitute one equation for another to solve for  the integral gain.
Referring to claim 11 and 20, Sugiura as modified,  discloses determining a WOB proportional gain in real-time based on ones of the current values of the drilling parameters, including: the ROP (see paragraph 0084 gain  is determined for Medium ROP); and determining the WOB integral gain is based on the time constant and the WOB proportional gain (Astrid teaches integral is based on proportional gain and  a time constant, see equation in paragraph 44) .
	Referring to claims 12, Sugiura determining a ΔP integral gain , a  ΔP time constant, a WOB integral gain , a  WOB time constant .  Astrid teaching another known method for determining integral gain based on a time constant (see paragraph 0044  Kc/T1 is integral gain  where Kc is proportional gain and T1 in integral time constant). Astrid further teaches  (see paragraph 0064, equation 11) an equation for determining T1 is T1= C5Ƭ+C6  where Ƭ can be determined based on WOB, ROP, and physical parameters of the drillstring (see equation 7 in paragraph 0053 and paragraph 0054).  Therefore, T1 can be determined based on WOB, ROP, and physical parameters of the drillstring.  As both Sugiura and Astrid teach equations to solve the integral gain, it would be obvious to substitute one equation for another.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system and method disclosed by Sugiura to determine the ΔP integral gain based on a  ΔP time constant and proportion gain   and a WOB integral gain based on a  WOB time constant and proportion gain as taught by Astrid because it would be obvious to substitute one equation for another to solve for  the integral gain.
Referring to claim 13, Sugiura as modified,  discloses a ΔP proportional gain in real-time based on ones of the current values of the drilling parameters, including: the ROP (see paragraph 0084 gain is determined for Medium ROP) and determining a WOB proportional gain in real-time based on ones of the current values of the drilling parameters, including: the ROP (see paragraph 0084 gain  is determined for Medium ROP); and determining the ΔP integral gain is based on the time constant and the ΔP proportional gain (Astrid teaches integral is based on proportional gain and  a time constant, see equation in paragraph 44)  and determining the WOB integral gain is based on the time constant and the WOB proportional gain (Astrid teaches integral is based on proportional gain and  a time constant, see equation in paragraph 44) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugiura 20130341091 teaches updated integral gain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672